Citation Nr: 0030217	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  96-48 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for rotator cuff tendonitis of the right shoulder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.

3.  Entitlement to service connection for right pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The Board remanded this case back 
to the RO for further development in March 2000, and the case 
has since been returned to the Board.

In a February 1998 rating decision, the RO increased the 
evaluation for the veteran's right shoulder disability from 
zero to 10 percent, effective from September 1995.  
Subsequent to the Board's remand, in a July 2000 rating 
decision, the RO further increased this evaluation to 20 
percent and also increased the evaluation for the veteran's 
sinusitis from zero to 10 percent.  Both evaluations were 
effectuated as of September 1995.  As these evaluations 
represent less than the maximum available under the 
applicable diagnostic criteria, the veteran's claims for 
higher initial evaluations remain viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran's appeal initially included a claim for service 
connection for right pes planus, with plantar fasciitis.  In 
the noted July 2000 rating decision, the RO granted service 
connection for right plantar fasciitis but continued the 
denial of service connection for right pes planus.  The claim 
for service connection for right pes planus is thus still 
viable on appeal and will be addressed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right shoulder disability is productive of 
flexion limited to 140 degrees and abduction limited to 80 to 
100 degrees, with pain on movement of the right shoulder.

3.  The veteran's sinusitis is productive of slight 
inflammation of the turbinates and questionable tenderness; 
however, there is no evidence of excessive mucous, 
incapacitating episodes of sinusitis, or more than six non-
incapacitating episodes of sinusitis per year.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for rotator cuff tendonitis of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024 
and 5201 (1999); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for an initial evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1. 4.7, 4.97, 
Diagnostic Code 6513 (1999); 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (1996); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims for higher initial evaluations.  
See 38 U.S.C.A. § 5107(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  

II.  Right shoulder disability

In the appealed January 1996 rating decision, the RO granted 
service connection for rotator cuff tendonitis of the right 
shoulder and assigned a zero percent evaluation, effective 
from September 1995.  The RO based this evaluation on the 
results of VA general medical and neurological examinations 
conducted in November 1995.  The general medical examination 
revealed tenderness of two trigger areas along the lateral 
border of the right scapula, a trigger area over the center 
of the right scapula, and two trigger points on the medical 
border of the right scapula.  Range of motion testing of the 
right shoulder revealed flexion to 165 degrees, with pain in 
the scapular area; abduction to 155 degrees, with pain in the 
scapular and deltoid areas; external rotation to 105 degrees, 
with some pain in the area of the right scapula; and internal 
rotation to 55 degrees, with some pain.  The pertinent 
diagnosis was regional fibromyalgia of the right shoulder.  
The neurological examination report indicates that the 
veteran had pain with range of motion testing of the right 
shoulder and restricted movements.  X-rays of the right 
shoulder were within normal limits.

In October 1996, the veteran was seen at a VA facility with 
complaints of right shoulder pain, and an examination 
revealed right shoulder tendon inflammation.  He was seen 
again for this problem in November 1996, when he complained 
of right shoulder pain for the past two years.  Subsequently, 
in a February 1998 rating decision, the RO increased the 
veteran's evaluation for a right shoulder disorder to 10 
percent, effective from September 1995.  The RO predicated 
this increase on findings of right shoulder pain and 
functional loss.

The veteran was seen at a private facility in March and April 
of 1998 for right shoulder complaints.  The March 1998 
consultation revealed full passive range of motion, albeit 
with pain with abduction and rotation.  The rotation pain was 
noted to be possibly suggestive of a rotator cuff problem, 
probably subacromial bursitis.  This pain was noted to have 
improved in April 1998, although the veteran reported that he 
was not working at that time.

A VA treatment record from July 2000 indicates that the 
veteran complained of shoulder pain, but the examiner noted 
that this was "an old problem and he is not concerned about 
this."  

During his July 2000 VA orthopedic examination, the veteran 
reported that his right shoulder pain had "calmed down a 
great deal from what it had been," although moving his arm 
above his head was still difficult.  The examination revealed 
normal configuration of both shoulders, with adequate muscle 
tone and development but also with very slight tenderness in 
the supraspinatus tendon and the right corticoid process on 
very deep palpation.  Trigger points were noted over the 
angles of the fourth and fifth ribs on the right.  The 
examination revealed right shoulder flexion to about 140 
degrees, abduction to about 100 degrees, and repeat abduction 
to 80 degrees.  Pain was noted at the end point of abduction.  
External ration was to about 70 degrees, with pain at the end 
point and not at the shoulder joint; and internal rotation 
was to about 20 degrees, with pain at the end point.  
Strength was normal bilaterally.  The pertinent diagnosis was 
adhesive capsulitis of the right shoulder.  X-rays of the 
right shoulder were within normal limits.  In view of these 
examination results, the RO, in a July 2000 rating decision, 
increased the evaluation for the veteran's right shoulder 
disorder to 20 percent, effective from September 1995.

The RO has evaluated the veteran's right shoulder disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5024 and 5201 (1999).  Under Diagnostic Code 5024, 
tenosynovitis is for evaluation on the basis of limitation of 
motion of affected parts as degenerative arthritis.  Under 
Diagnostic Code 5201, limitation of motion of the major arm 
at the shoulder level warrants a 20 percent evaluation, while 
limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent evaluation.  The 
veteran's right shoulder joint is considered to be a major 
joint because he is right-handed.  See 38 C.F.R. § 4.69 
(1999).

In this case, the veteran's right shoulder disorder has been 
shown to be productive of some degree of limitation of 
motion, with the July 2000 VA examination showing flexion 
limited to 140 degrees and abduction limited to 80 to 100 
degrees.  Overall, this disability picture is more suggestive 
of limitation of motion at the shoulder level than at midway 
between the side and shoulder level.  The Board is also 
cognizant that the veteran's examinations have revealed pain 
with motion of the right shoulder.  However, the RO has 
already contemplated this pain in the increases in the 
veteran's disability evaluation during the pendency of this 
appeal, and the Board finds no basis for an even higher 
evaluation solely on the basis of painful motion and 
functional loss, given the limitation of motion findings 
listed above.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45 (1999).  

The Board has considered all further criteria for a higher 
evaluation for a major shoulder.  However, there is no 
evidence of favorable ankylosis of scapulohumeral 
articulation, with abduction to 60 degrees and the ability to 
reach the mouth and head (the criteria for a 30 percent 
evaluation under Diagnostic Code 5200); or recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements, or 
malunion of the humerus with marked deformity (the criteria 
for a 30 percent evaluation under Diagnostic Code 5202).  As 
such, there is no basis for an initial evaluation in excess 
of 20 percent for the veteran's right shoulder disability, 
and the preponderance of the evidence is against his claim 
for that benefit.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b), the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Sinusitis

In the appealed January 1996 rating decision, the RO granted 
service connection for sinusitis and assigned a zero percent 
evaluation, effective from September 1995.  The RO based this 
evaluation on the results of a November 1995 VA general 
medical examination, which revealed that the nasal septum was 
straight, with the turbinates slightly puffy, particularly on 
the left side.  Some patches of erythema and pale patches 
were noted.  The veteran reported that exhaust fumes would 
"really get to" his nose and that he occasionally had a 
runny nose, but this was further described as "nothing 
special."  A diagnosis of vasomotor rhinitis was rendered.

A VA treatment record from May 1996 indicates that the 
veteran had tenderness of the right maxillary sinus, and his 
nostrils were noted to be swollen; an assessment of maxillary 
sinusitis was rendered.  The veteran was treated at a VA 
facility with complaints of a sinus infection in December 
1996.  An examination revealed nasal congestion, and an 
assessment of sinusitis was rendered.  The veteran was next 
treated for this disability at a VA facility in February and 
July of 2000.

During his July 2000 VA sinus examination, the veteran 
complained of a stuffy feeling in the frontal sinuses, nasal 
congestion, and mild headaches.  The examination showed a 
normal configuration of the nose.  The turbinates were both 
slightly inflamed, but no mucous or post-nasal drip was seen.  
There was questionable tenderness to percussion over the 
right maxillary sinuses, but otherwise the frontal and left 
maxillary were not tender to percussion.  There was no 
cervical lymphadenopathy or postauricular adenopathy.  Sinus 
x-rays revealed slightly increased soft tissue density in the 
region of the left maxillary sinus, possibly representing 
chronic inflammation; and no evidence of acute sinusitis or 
bony destruction.  In view of this examination report, the RO 
granted a 10 percent evaluation, effective from September 
1995, in a July 2000 rating decision.

The RO has evaluated the veteran's sinusitis at the 10 
percent rate under both the prior and revised versions of 38 
C.F.R. § 4.97, Diagnostic Code 6513.  This diagnostic 
criteria was revised in 1996, and the United States Court of 
Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a recent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Under 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996), a 10 
percent evaluation was warranted for moderate chronic 
maxillary sinusitis, with discharge, crusting, or scabbing, 
and infrequent headaches; while a 30 percent evaluation was 
in order for a severe disability, with frequently 
incapacitating recurrences, severe and frequent headaches, or 
purulent discharge or crusting reflecting purulence.  Under 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1999), a 10 percent 
evaluation is warranted in cases of one or two incapacitating 
episodes per year of chronic maxillary sinusitis requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
in order in cases of three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

In this case, the Board is aware that the veteran has 
complained of headaches and mucous, but he was treated for 
this disability on only four occasions between his 1995 and 
2000 VA examinations.  The July 2000 VA examination revealed 
some inflammation of the turbinates and questionable 
tenderness, but there was no excessive mucous or post-nasal 
drip.  The Board thus finds that this disability is no more 
than moderate in degree; moreover, there is no indication of 
any incapacitating episodes of sinusitis or more than six 
non-incapacitating episodes per year.  As such, under neither 
set of criteria is there a basis for an initial evaluation in 
excess of 10 percent for sinusitis, and the preponderance of 
the evidence is thus, against the veteran's claim for that 
benefit.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application.  See Gilbert v. Derwinski, 
1 Vet. App. at 55.

IV.  Conclusion

In reaching the above determinations, the Board finds that 
the evidence does not raise the question of whether higher 
evaluations were warranted for any periods of time following 
the initial grants of service connection so as to warrant 
"staged" ratings due to a significant change in the levels 
of disability.  Rather, the symptomatology reported during 
the pendency of this appeal has remained essentially 
consistent, with the degrees of severity at all times fully 
contemplated by the assigned evaluations.  Moreover, the 
veteran has not alleged, and the record does not demonstrate, 
that any recent findings were used in any way to deprive him 
of higher ratings when he was originally evaluated by the VA.  
See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities at issue in this case 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the veteran, in an April 1998 
statement, indicated that his right shoulder disability 
required frequent treatment and absences that led to the loss 
of his job, a March 1998 statement from his former employer 
refers only to a high number of absences of an unspecified 
nature.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 20 percent for rotator cuff tendonitis of the right 
shoulder is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for sinusitis is denied.


REMAND

In the March 2000 remand, the Board requested a new VA 
examination to determine whether the veteran's right foot pes 
planus permanently worsened in degree during service.  Such 
an examination was conducted in July 2000, but the report of 
this examination contains conflicting information as to the 
nature and etiology of this disability.  The examiner noted 
that the veteran's arches were slightly weakened, but there 
was "not what I would call a pes planus configuration."  
The diagnosis, however, was "[r]ight foot pes planus, 
likely, if not worsened, in the service."  The Board finds 
that this information is of insufficient clarity as to 
provide a firm answer to the questions posed in the Board's 
March 2000 remand, as it is uncertain from this report 
whether the veteran actually suffers from right foot pes 
planus.

Therefore, in order to full and fairly adjudicate the 
veteran's claim of entitlement to service connection for 
right foot pes planus, this case is REMANDED to the RO for 
the following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of his claimed right 
foot pes planus.  The examiner should be 
provided with the veteran's claims file 
and should review the claims file in 
conjunction with the examination.  
Following the examination, the examiner 
should clearly indicate whether or not 
the veteran currently suffers from right 
foot pes planus.  If so, the examiner is 
further requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran's underlying pes 
planus permanently worsened in degree 
during service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for pes planus of the right 
foot.  If the determination of this claim 
remains unfavorable to the veteran, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
before the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 

argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran unless 
he is so notified by the RO.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 



